               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiffs,                           4:19CR3048

    vs.
                                                         ORDER
JOSE MUNOZ PERDOMO,

                Defendants.


    Based on the representations of counsel,


    IT IS ORDERED:

    1.    Defendant is remanded to the custody of the Attorney General of the
          United States for mental health evaluations and testing and, as
          needed, for mental health care and treatment at the Federal Medical
          Center, Springfield, Missouri, or other suitable facility, pursuant to
          the provisions of 18 U.S.C. §§ 4241 and 4247. The FMC shall
          determine: 1) whether or not Defendant was insane at the time of
          the alleged offense; and 2) whether Defendant currently has the
          cognitive ability, competence, and capacity to consult with counsel,
          understand the criminal proceedings, and participate with and assist
          counsel in the defense of this case; and 3) the extent of Defendant’s
          current dementia, if any, and its cause.

    2.    The FMC shall perform all appropriate and necessary medical and
          mental health testing and procedures for completing the evaluations
          required under this order, including but not limited to any CT scans,
          MRIs, etc.

    3.    Defendant shall submit to all testing, procedures, and treatment
          ordered by the Federal Medical Center.

    4.    The FMC shall submit to the undersigned and all counsel of record a
          report of its evaluation and the status of Defendant’s mental state
          within 60 days of Defendant’s arrival at such facility.
5.    If medication or treatment is necessary to maintain competency or to
      enhance Defendant’s ability to fully participate in the defense of this
      case, such care and treatment shall be provided while at the FMC,
      described in that facility’s report, and explained to the transporting
      officers so that any medications are provided as prescribed during
      transport back to the District of Nebraska.

6.    The United States Marshal shall forthwith, without delay, transport
      Defendant to the Springfield, Missouri facility, or other suitable
      facility as identified by the Attorney General of the United States, in
      accordance with this order, at no cost to Defendant. The Marshal
      shall ensure Defendant receives all currently prescribed medications
      during transport to the FMC.

7.    The United States Marshal shall promptly advise defense counsel
      concerning which Federal Medical Center location will be evaluating,
      caring for, and treating the defendant, and upon receipt of this
      information, defense counsel shall forward all medical and mental
      health records in counsel’s possession, including but not limited to
      any records received from Pretrial Services, to that Center for its use
      in Defendant’s care and evaluation.

8.    Upon Defendant’s release from the Federal Medical Center for
      return transport to the District of Nebraska, the Marshal shall provide
      a 30-day supply of all medications prescribed for Defendant’s care
      and treatment at that time, and shall ensure Defendant receives
      such medications in accordance with the instructions of the
      prescribing physician during transport to this District.

9.    Except as to transportation time presumed unreasonable under 18
      U.S.C. § 3161(h)(1)(F), the time between today’s date and a judicial
      determination that the defendant is competent and capable of
      assisting in the defense of this case shall be deemed excludable in
      any computation of time under the requirements of the Speedy Trial
      Act. 18 U.S.C. § 3161(h)(1)(A) & (h)(4).

10.   The clerk shall provide a copy of this order to the Marshal upon
      filing.

11.   The clerk shall set a case management deadline of August 15, 2019
      to check on Defendant’s transfer status and the location of the


                                  2
      evaluating facility. The clerk shall place a non-public remark in the
      record when the location information is known and shall set a case
      management deadline 60 days thereafter to follow up with the
      Marshal regarding Defendant’s location and evaluation status.

12.   If Defendant is not returning to this district within 90 days of this
      order, the clerk shall bring this case to my attention.

July 15, 2019.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 3
